Citation Nr: 0717095	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$20,571.88. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The appellant is the Department of Veterans Affairs (VA) 
recognized legal custodian of the veteran, who served on 
active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the Committee 
on Waivers and Compromises (COWC) of Nashville, Tennessee 
Regional Office (RO) of the VA. 

The veteran requested a personal hearing before a Veterans 
Law Judge at the RO; however, because the veteran and his 
custodian both failed to attend a personal hearing 
rescheduled at his request for August 25, 2005, the hearing 
request was cancelled.  


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

2.  The COWC waived an assessed overpayment except for the 
periods from October 1, 1999 through October 28, 1999, and 
from September 10, 2001 through May 31, 2002, in the 
calculated amount of $20,571.88. 

3.  The evidence raises a reasonable doubt as to whether the 
veteran had been incarcerated on a felony conviction for at 
least 60 days for the period from October 1, 1999 through 
October 28, 1999, and whether the calculated amount of 
overpayment of $1,811 was created for this period. 

4.  The veteran was re-incarcerated for a felony for the 
period beginning July 12, 2001 until July 14, 2005; the 61st 
day of incarceration was September 10, 2001.

5.  In a letter to VA received on November 5, 2001, the 
veteran requested VA to stop his disability compensation 
check.

6.  An overpayment in the amount of $3,899 was created when 
the veteran received disability compensation payments when he 
was incarcerated from September 10, 2001 (61st day after 
incarceration) through November 4, 2001.

7.  VA was not at fault in the creation of the debt from 
September 10, 2001 through November 4, 2001; VA had some 
fault in the creation of the debt from November 5, 2001 
through May 31, 2002. 

8.  The veteran was at fault in the creation of the debt of 
$3,899 for the period of felony incarceration from September 
10, 2001 through November 4, 2001, and was not at fault in 
the creation of debt for the period from November 5, 2001 
through May 31, 2002. 

9.  The veteran would not suffer undue hardship as a result 
of being required to repay a debt in the amount of $3,899; 
the veteran would likely suffer undue hardship as a as a 
result of being required to repay any of the remaining 
$16,672 of the assessed overpayment. 

10.  Repayment of the debt in the amount of $3,899 would not 
defeat the purpose of the benefit to require payment; 
repayment of any of the remaining $16,672 in overpayment 
created would defeat the purpose of the benefit.

11.  The veteran would not be unjustly enriched if a waiver 
of debt in the calculated amount of $16,672 were granted.

12.  The veteran did not change his position to his detriment 
in reliance on VA benefits, or relinquish a valuable right, 
but may have incurred some legal obligation of debts for 
home-related expenses during the period from the November 5, 
2001 though May 31, 2002 because of the continued receipt of 
disability compensation payments. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
recovery of the overpayment of disability compensation 
benefits in the calculated amount of $1,811 for the period 
from October 1, 1999 through October 28, 1999 is against 
equity and good conscience, and waiver of recovery of the 
assessed overpayment for this period is granted.  38 U.S.C.A. 
§§ 1114, 5302, 5313, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 1.962, 1.963, 1.965, 3.665 (2006).

2.  Recovery of an overpayment of disability compensation 
benefits in the amount of $3,899 for the period from 
September 10, 2001 (61 days after incarceration) through 
November 4, 2001 is not against equity and good conscience, 
and waiver of recovery of overpayment for this period is 
denied.  38 U.S.C.A. §§ 1114, 5302, 5313 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.665 (2006). 

3.  Recovery of an overpayment of disability compensation 
benefits in the calculated amount of $14,861 for the period 
from November 5, 2001 through May 31, 2002 is against equity 
and good conscience, and waiver of recovery of overpayment 
for this period is granted.  38 U.S.C.A. §§ 1114, 5302, 5313 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.665 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA and its 
implementing regulations do not apply in waiver cases because 
the statutory right to request waiver of recovery of 
indebtedness within Chapter 53 of Title 38 of the United 
States Code contains its own notice provisions.  See Barger 
v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. 
§ 5302 (West 2002 & Supp. 2006).  In addition, the notice and 
duty to assist provisions have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  

Waiver of Overpayment

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a). Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2006).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall be paid compensation at 
the rate of 10 percent payable beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114; 38 C.F.R. § 3.665.

In this case, service connection for post-traumatic stress 
disorder (PTSD), and a 100 percent rating, were assigned 
effective from May 11, 1994.  The veteran was convicted of a 
felony in 1995.  He was re-incarcerated for the underlying 
felony for the relevant period from July 12, 2001, and this 
period of re-incarceration was to last until July 14, 2005.  
Because the veteran did not promptly notify VA of his re-
incarceration, and continued to receive full compensation 
payments for the period during which he was incarcerated, an 
overpayment compensation benefits was created.  

In the March 2003 COWC decision on appeal, the COWC found 
that the indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and the Board agrees.  The COWC restored the veteran's past 
benefits except for overpayments created for the periods from 
October 1, 1999 through October 28, 1999, and from September 
10, 2001 through May 31, 2002; therefore, these are the only 
relevant periods now on appeal before the Board for which 
waiver of overpayment is at issue.  The amount calculated by 
COWC of all overpayments created for the periods from October 
1, 1999 through October 28, 1999 and from September 10, 2001 
through May 31, 2002 is $20,571.88.  

With regard to the period of felony incarceration from 
October 1, 1999 through October 28, 1999, there are 
discrepancies between the information received showing 
confinement date began either August 10, 1998 (June 2002 
Report of Contact with correctional center) or August 1999 
through October 28, 1999 (July 2001 Court order), or that the 
veteran had been paroled as of October 1, 1999 (June 2002 
Report of Contact with Brushy Mountain Correctional Complex).  
The Board finds that this conflicting evidence about this 
period of purported incarceration during October 1999 raises 
a reasonable doubt as to whether the veteran in fact had been 
incarcerated on a felony conviction for at least 60 days 
before any of the period from October 1, 1999 through October 
28, 1999.  For this reason, the Board finds that the evidence 
raises a reasonable doubt as to whether the veteran had been 
incarcerated on a felony conviction for at least 60 days for 
the period from October 1, 1999 through October 28, 1999, and 
whether the calculated amount of overpayment of $1,811 was 
created for this period.  The Board will resolve such 
reasonable doubt in the veteran's favor to find that recovery 
of the assessed overpayment of disability compensation 
benefits in the calculated amount of $1,811 for the period 
from October 1, 1999 through October 28, 1999 is against 
equity and good conscience.

The calculated amount of overpayment of $1,811 that was 
created for the 28 day period from October 1, 1999 through 
October 28, 1999 was calculated based on the veteran's 
receipt of disability compensation of $1,900 (at the rate of 
$2,104 per month x 28 days).  Even if incarcerated, the 
veteran would have been entitled to retain 10 percent 
compensation of $88.67 ($96 month x 28 days).  As a result, 
the overpayment that would have been created if the veteran 
had been incarcerated over 60 days for this period would be 
in the amount of $1,811.  

After the veteran was re-incarcerated for the underlying 
felony on July 12, 2001, in a letter to VA date stamped as 
received on November 5, 2001, the veteran requested VA to 
stop his check.  Although the veteran still did not mention 
his felony re-incarceration, he explicitly requested VA to 
stop his check, thus requesting VA not to continue paying him 
full compensation.  

As a result, an overpayment in the calculated amount of 
$3,899 was created when the veteran received compensation 
payments for the period of time when he was incarcerated from 
September 10, 2001 (61 days after incarceration) through 
November 4, 2001.  For the period of felony incarceration 
from September 10, 2001 through November 4, 2001, the veteran 
was in receipt of disability compensation of $4,084.60, 
calculated on the basis of the veteran being paid disability 
compensation at the rate of $2,228 per month x 56 days (21 
days in September, the full month of October, and 4 days in 
November), minus payment for 10 percent compensation of 
$185.14 ($101 month rate x 56 days).  The result is that an 
overpayment of $3,899.46 was created for this period.

VA was not at fault in the creation of the debt for the 
period from September 10, 2001 through November 4, 2001.  VA 
had some fault in the creation of the debt from November 5, 
2001 through May 31, 2005.  The veteran's request for VA to 
stop his check that was received on November 5, 2001 is at 
least notice to VA that there is some irregularity that, had 
VA further inquired, or taken any actions to comply with the 
veteran's request to withhold his check, is likely to have 
revealed the underlying reason of the re-incarceration.  VA 
continued to pay the veteran full compensation payments from 
November 5, 2001 through May 31, 2002 in spite of his request 
not to be paid.

The veteran was at fault in the creation of the debt of 
$3,899 for the period of incarceration from September 11, 
2001 through November 4, 2001, but was not at fault in the 
creation of $14,861 in debt from November 5, 2001 through May 
31, 2002.  The veteran's letter that was received on November 
5, 2001 reflects the veteran's desire not to collect monies 
to which he felt he was not entitled, even if he did not 
explain the reasons to VA that he was not entitled to 
continue to receive compensation.  The veteran also 
explicitly notified VA by letter received in January 2002 
that he had been re-incarcerated.  Likewise, a January 2002 
statement from the veteran's spouse reflects that the veteran 
had requested his spouse to advise VA that he was re-
incarcerated so VA could adjust the amount of disability 
compensation being paid.  

The veteran would not suffer undue hardship as a result of 
being required to repay a debt in the amount of $3,899, but 
may suffer undue hardship as a as a result of being required 
to repay a debt in excess of $3,899.  The veteran may suffer 
undue hardship as a as a result of being required to repay 
any of the remaining $16,672 in overpayment ($1,811 based on 
the period from October 1, 1999 through October 28, 1999, and 
$14,861 based on the period from November 5, 2001 through May 
31, 2002).  The amount of $3,899 represents only a small 
portion of the veteran's annual disability compensation.  The 
fact that the veteran chose to incur multiple debts for 
cosmetic home upgrades and non-essential home decorative 
items, as reflected in a September 2002 Financial Status 
Report, is not a substantial consideration as to whether 
repayment of the debt in the amount of $3,899 would cause 
undue hardship.  

Repayment of the debt in the amount of $3,899 would not 
defeat the purpose of the benefit to require payment.  The 
amount of compensation and benefits the veteran receives from 
VA fully compensates him for being completely disabled and 
unable to work.  Repayment of this debt, especially if spread 
over any period of time, would have no measurable impact on 
the veteran's lifestyle, and would not leave him or any 
family member without monetary support. 

The veteran would not be unjustly enriched if a waiver of all 
of the debt except for $3,899 were granted; that is, the 
veteran would not be unjustly enriched if a waiver of debt in 
the calculated amount of $16,672 ($1,811 based on the period 
from October 1, 1999 through October 28, 1999, and $14,861 
based on the period from November 5, 2001 through May 31, 
2002) were granted.  There is no evidence that the veteran 
took any affirmative actions to try to obtain compensation to 
which he was not entitled or to obscure the fact of his re-
incarceration, or that the disability compensation received 
was used for anything other than general support and housing-
related items.  In addition, the total amount of overpayment 
to be waived of $16,672 ($1,811 based on the period from 
October 1, 1999 through October 28, 1999, and $14,861 based 
on the period from November 5, 2001 through May 31, 2002) 
represents only several months of disability compensation 
payments based on the fact that the veteran is totally (100 
percent) disabled and is dependent on VA compensation for 
support of himself and his family. 

There is no evidence that the veteran changed his position to 
his detriment in reliance on VA benefits, or that he 
relinquished a valuable right or incurred a legal obligation 
because of the overpayment in the amount of $3,899.  A 
September 2002 Financial Status Report reflects that the 
veteran may have incurred some debts for home-related 
upgrades and decorative items during the November 5, 2001 
though May 31, 2002 overpayment period, and may have incurred 
such legal obligations because of the continued receipt of 
disability compensation payments that created the majority of 
the overpayment at issue; however, any such legal 
obligations, even if incurred because of receipt of 
disability compensation payments, were well below the waived 
amount of $14,861 for the period from November 5, 2001 
through May 31, 2002.

For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that recovery of the 
overpayment of disability compensation benefits in the 
calculated amount of $1,811 for the period from October 1, 
1999 through October 28, 1999 is against equity and good 
conscience, so that waiver of recovery of overpayment for 
this period should be granted.  The Board also finds that 
recovery of an overpayment of disability compensation 
benefits in the amount of $3,899 for the period from 
September 10, 2001 (61 days after incarceration) through 
November 4, 2001 is not against equity and good conscience, 
and waiver of recovery of overpayment for this period must be 
denied.  The Board further finds that recovery of overpayment 
of disability compensation benefits in the calculated amount 
of $14,861 for the period from November 5, 2001 through May 
31, 2002 is against equity and good conscience, and waiver of 
recovery of overpayment for this period should be granted.  


ORDER

Recovery of overpayment of disability compensation benefits 
in the calculated amount of $1,811 for the period from 
October 1, 1999 through October 28, 1999 is waived.

Recovery of an overpayment of disability compensation 
benefits in the amount of $3,899 for the period from 
September 10, 2001 through November 4, 2001 is not waived.

Recovery of overpayment of disability compensation benefits 
in the calculated amount of $14,861 for the period from 
September 10, 2001 through November 4, 2001 is waived.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


